internal_revenue_service number release date index number ------------------------ --------------------------- -------------------------------------------- ------------------------------------ ------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------------- --------------------------------------------------- telephone number ---------------------- refer reply to cc psi plr-145782-14 date date legend x ------------------------------------------- ------------------------------------------------- y ------------------------------------------- ------------------------------------------------ z ------------------------------------------- ----------------------------------------------- trust --------------------------- state --------------------- portfolio1 ------------------------------------------- --------------------------------------- portfolio2 ------------------------------------------- ----------------------------------------- portfolio3 ------------------------------------------- ---------------------------------- n1 n3 -------- -- plr-145782-14 dear ---------------------- this letter responds to a letter dated date and subsequent correspondence requesting rulings under sec_7701 and sec_7704 of the internal_revenue_code facts according to the information submitted x is the parent of a consolidated_group that includes y z and other subsidiaries y is a life_insurance_company licensed in states and the district of columbia to provide life_insurance annuity mutual_fund and other investment products z is a life_insurance and annuity company that provides life_insurance annuity and other investment products in all states and the district of columbia trust is an open-end management investment_company mutual_fund organized as a state business_trust trust consists of a series of segregated portfolios of assets portfolios including portfolio sec_1 - electing portfolios each with separate investments trust issues shares of each portfolio shares to support y and z’s life_insurance_contract and variable_annuity contracts shares of the portfolios may only be purchased by domestic life_insurance_companies either directly or through separate_accounts of such companies or other permissible owners under sec_1_817-5 shares of the portfolios are currently offered to n1 separate_accounts of y and n2 separate_accounts of z separate_accounts premiums received by y and z for variable life_insurance and annuity_contracts are allocated to their respective separate_accounts shares in the portfolios are not currently sold to other insurance_companies y and z offer variable_annuity contracts and variable life_insurance contracts that have the portfolios as investment options the holders of these contracts contract holders are permitted to allocate the premiums_paid among the portfolios when they purchase the contract they may also allocate subsequent premiums among the portfolios when those premiums are paid contract holders may change the allocation of premiums or transfer funds between the portfolios at any time the separate_accounts at the direction of the contract holders invest in the portfolios the separate_accounts may purchase additional shares or redeem their shares at any time the benefits that y and z pay to a particular contract holder are determined by the investment return and market_value of the portfolios to which the contract holder has allocated premiums and transfer funds however the benefits under the variable_contracts can vary significantly from the value of the shares especially if a contract holder dies before his or her life expectancy the contract holder is typically entitled to a minimum payment regardless of portfolio performance typically a variable_contract cannot be redeemed within a specified period without a penalty and it cannot be sold at face value plr-145782-14 the contract holders have no legal equitable direct or indirect interest in the assets held in the portfolios and they cannot make claims against the income gains losses or distributions of the portfolios rather the contract holders can only make contract- based claims against y and z to collect cash in the form of death_benefits annuities or cash surrender values under their variable_contracts public access to investments in the portfolios is available exclusively through the purchase of a variable life or annuity_contract unless the investor is a permissible owner under sec_1_817-5 x intends that each electing portfolio elect to be treated as a partnership for federal tax purposes by filing form_8832 entity classification election following this election the interests in each electing portfolio will continue to be owned by the separate_accounts x seeks a ruling that each electing portfolios will be classified as a partnership as of the effective date of its election as long as it has two or more members provided such portfolio does not make an election to be treated otherwise additionally x seeks a ruling that as of the effective date of its election an electing portfolio will not be treated as a publicly_traded_partnership taxable as a corporation as defined in sec_7704 x makes the following representations trust is a business_trust that has never held itself out to be a state law corporation each electing portfolio will have at least two members y and z investing through their separate_accounts and will elect pursuant to sec_301_7701-3 to be treated as a partnership for federal tax purposes the shares will only be sold to separate_accounts of domestic life_insurance_companies or other permissible owners under sec_1_817-5 in no event will shares be sold to more than domestic life_insurance_companies the assets of the separate_accounts will be adequately diversified within the meaning of sec_817 and sec_1_817-5 y and z are and will be treated as the owners of the shares in the portfolios for federal tax purposes unless the shares are sold to other permissible owners under sec_1_817-5 allocations of taxable_income gain loss deduction and credit of the electing portfolios will be made in accordance with sec_704 and c and except as required by sec_704 each holder of a share will be allocated a proportionate share of each item of the electing portfolio’s income or loss each electing portfolio will operate as a separate business_entity for federal tax purposes and as a business_entity with more than one member will file its own plr-145782-14 federal tax_return for federal_income_tax purposes all interests in each electing portfolio will be owned by y and z and not by the variable_contract holder each electing portfolio will consist of a separate pool of assets liabilities and stream of earnings the owners of shares of an electing portfolio may with respect to said shares share in the income only of that portfolio and correspondingly will be limited to the assets of that portfolio upon the redemption of shares in or the liquidation or termination of such electing portfolio the payment of the expenses charges and liabilities of an electing portfolio will be limited to that portfolio’s assets the creditors of an electing portfolio are limited to the assets of that portfolio for recovery_of expenses charges and liabilities each electing portfolio will have its own investment objectives policies and restrictions votes of the owners of shares of the electing portfolios may be conducted by each electing portfolio separately with respect to matters that affect only that particular portfolio except to the extent the investment_company act of requires all shares to be voted as a single class of shares the shares are not and will not be traded on an established_securities_market and accordingly no owner of shares will have the opportunity to engage in transactions involving the shares on an established_securities_market the shares are not and will not be regularly quoted by any person such as a broker or dealer who is making a market in the shares and accordingly no owner of shares will have the opportunity to participate in any market in the shares no person now regularly makes available to the public including customers or subscribers any bid or offer quotes with respect to the shares nor will any person make such quotes available in the future no person now stands ready or will stand ready in the future to effect buy or sell transactions at such quoted prices either on that person’s own behalf or on behalf of others accordingly no owner of the shares will have the opportunity to engage in transactions involving shares based upon bid offer quotes no owner of shares has or will have a readily available regular and ongoing opportunity to sell of exchange the shares through a public means of obtaining or providing information of offers to buy sell or exchange shares there is no plan or intention that any redemption of shares by an electing portfolio will be combined with the issuance of shares in the electing portfolio to a new partner other than the right of an owner of a variable_contract to allocate premiums or contract value among one or more subaccounts of separate_accounts no contract holder possesses or will possess under current law control_over the plr-145782-14 investment options of any subaccount of the separate_accounts or portfolio no contract holder has or will have any authority to make investment decisions concerning the assets of any subaccount or any portfolio thereof nor is any contract holder permitted nor will any contract holder be permitted to select or recommend particular investments or investment strategies with respect to any subaccount or any portfolio none of the subaccounts or portfolios currently solicits nor will they be permitted in the future to solicit any contract holder or prospective contract holder to communicate with them about the selection quality or rate of return of any specific investment or group of investments held in any subaccount or portfolio nothing prevents a contract holder or prospective contract holder from initiating an unsolicited communication but any such communication will be disregarded when making investment decisions for a portfolio investments in separate_accounts are and will be available solely through the purchase of a variable_contract and are not otherwise publicly available shares of the electing portfolios are not and will not be transferrable without first obtaining the consent of the trustees of trust the trustees may withhold consent if the trustees determine that the transfer may i result in a person who is not a domestic life_insurance_company or an eligible shareholder as permitted in sec_1_817-5 becoming a shareholder ii otherwise cause an electing portfolio to cease to be an eligible_entity to which the look-through rules of sec_1_817-5 apply iii cause an electing portfolio to be treated as a publicly-traded partnership as defined in sec_7704 or iv result in a violation of the act the securities act of or other applicable law notwithstanding the foregoing a shareholder will be permitted to transfer shares of which it is the record_owner without first obtaining the consent of the trustees if the transfer is made i to a successor that is a domestic life_insurance_company or an eligible shareholder as permitted in sec_1_817-5 and ii in connect with a merger consolidation or sale of substantially_all assets or similar transaction to which the shareholder is a party law and analysis sec_301_7701-3 provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes sec_301_7701-3 provides that unless it elects otherwise a domestic eligible_entity is classified as a partnership if it has two or more members sec_7704 provides that except as provided in sec_7704 a publicly_traded_partnership will be treated as a corporation plr-145782-14 sec_7704 provides that the term publicly_traded_partnership means any partnership if interests in such partnership are traded on an established_securities_market and interests in such partnership are readily_tradable on a secondary market or the substantial equivalent thereof sec_1_7704-1 of the procedure and administration regulations provides that for purposes of sec_7704 and sec_1_7704-1 an interest in a partnership includes a any interest in the capital or profits of the partnership including the right to partnership_distributions and b any financial_instrument or contract the value of which is determined in whole or in part by reference to the partnership including the amount of partnership_distributions the value of partnership assets or the results of partnership operations sec_1_7704-1 provides that for purposes of sec_7704 and sec_1_7704-1 a transfer of an interest in a partnership means a transfer in any form including a redemption by the partnership or the entering into of a financial_instrument or contract described in sec_1_7704-1 sec_1_7704-1 provides that for purposes of sec_7704 and sec_1_7704-1 interests in a partnership that are not traded on an established_securities_market within the meaning of sec_7704 and sec_1_7704-1 are readily_tradable on a secondary market or the substantial equivalent thereof if taking into account all of the facts and circumstances the partners are readily able to buy sell or exchange their partnership interests in a manner that is comparable economically to trading on an established_securities_market sec_1_7704-1 provides that for purposes of sec_1_7704-1 interests in a partnership are readily_tradable on a secondary market or the substantial equivalent thereof if - i interests in the partnership are regularly quoted by any person such as a broker or dealer making a market in the interests ii any person regularly makes available to the public including customers or subscribers bid or offer quotes with respect to interests in the partnership and stands ready to effect buy or sell transactions at the quoted prices for itself or on behalf of others iii the holder of an interest in the partnership has a readily available regular and ongoing opportunity to sell or exchange the interest through a public means of obtaining or providing information of offers to buy sell or exchange interests in the partnership or iv prospective buyers and sellers otherwise have the opportunity to buy sell or exchange interests in the partnership in a time frame and with the regularity and continuity that is comparable to that described in the other provisions of sec_1_7704-1 sec_1_7704-1 provides that for the purposes of sec_7704 and sec_1_7704-1 interests in a partnership are not traded on an established_securities_market within the meaning of sec_1_7704-1 and are not readily_tradable on a secondary market or the substantial equivalent thereof within the meaning of sec_1_7704-1 even if interests in plr-145782-14 the partnership are traded or readily_tradable in a manner described in sec_1_7704-1 or c unless - the partnership participates in the establishment of the market or the inclusion of its interests thereon or the partnership recognizes any transfers made on the market by - i redeeming the transferor partner in the case of a redemption or repurchase by the partnership or ii admitting the transferee as a partners or otherwise recognizing any rights of the transferee such as a right of the transferee to receive partnership_distributions directly or indirectly or to acquire an interest in the capital or profits of the partnership sec_1_7704-1 provides that for purposes of sec_7704 and this section except as otherwise provided in sec_1_7704-1 interests in a partnership are not readily_tradable on a secondary market or the substantial equivalent thereof if i all interests in the partnership were issued in a transaction or transactions that was not required to be registered under the securities act of and ii the partnership does not have more than partners at any time during the taxable_year of the partnership revproc_2015_3 sec_3 2015_1_irb_129 provides that the service will not issue a ruling on whether interests in a partnership that are not traded on an established_securities_market within the meaning of sec_7704 and sec_1_7704-1 rulings specifically pertaining to portfolios supporting variable_contract arrangements of life_insurance_companies do not fall within the intended scope of the no rule area conclusion x represents that each electing portfolio will have at least members and will elect pursuant to sec_301_7701-3 to be treated as a partnership provided that each electing portfolio ha sec_2 or more members and files form_8832 entity classification election with the appropriate service_center each electing portfolio will be properly classified as a partnership for federal tax purposes the shares in each electing portfolio are interests in the capital or profits of the electing portfolios therefore if the electing portfolios are partnerships for federal tax purposes the shares would be partnership interests for purposes of sec_7704 see sec_1_7704-1 the sale of shares to other insurance_companies or to the separate_accounts of other insurance_companies does not fall within the definition of trading on an established_securities_market as defined in sec_7704 and sec_1_7704-1 additionally shares may only be sold to the separate_accounts of y and z the separate_accounts of other life_insurance_companies and other persons specified in sec_1_817-5 and i are not regularly quoted by any person such as a broker or dealer making a market in the interests ii no person regularly makes available to the public including customers or subscribers bid or offer quotes with respects to the shares and stands ready to effect buy or sell transactions at the quoted prices for itself or on behalf of others iii the owners of shares do not have a readily available regular and ongoing opportunity to sell or exchange the interests through a public means of obtaining or providing information of offers to buy sell or exchange interests in the plr-145782-14 partnership and iv prospective buyers and sellers do not otherwise have the opportunity to buy sell or exchange shares in a time frame and with the regularity and continuity that is comparable to that described in the other provisions of sec_1 c based solely on the information submitted and the representations made we conclude that each electing portfolio that is classified as a partnership will not be treated as a publicly_traded_partnership except as specifically set forth above no opinion is express or implied concerning the federal tax consequences of the facts described above under any other provision of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely david r haglund david r haglund chief branch passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
